PER CURIAM.
Duane Joseph McCoy, Jr., appeals the trial court’s order revoking his probation. We affirm the judgment and sentence without further discussion; However, .we note that, although the trial court orally announced the conditions of probation McCoy violated, it did not specify those conditions in its written order. We remand this case to the trial -court to enter a corrected order identifying the conditions McCoy violated. See Lewis v. State, 8 So.3d 370, 371 (Fla. 5th DCA 2009); Payne v. State, 920 So.2d 742, 743 (Fla. 5th DCA 2006).
AFFIRMED and REMANDED with Instructions.
PALMER, WALLIS and LAMBERT, JJ., concur. ■